Citation Nr: 0725002	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  04-12 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a right shoulder 
disability.  

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for a 
back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from January 1975 to April 
1976.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, that denied entitlement to service connection for 
PTSD and a right shoulder injury, and determined that new and 
material evidence had not been received to reopen a 
previously denied claim of service connection for a back 
disability.  

In June 2007, the veteran testified at a video conference 
hearing at the RO before the undersigned Veterans Law Judge 
sitting in Washington, DC.  A transcript of his testimony is 
associated with the claims file.  

In June and July 2007, the veteran submitted additional 
evidence directly to the Board with a waiver of review by the 
Agency of Original Jurisdiction.  The additional evidence 
consists of VA and private treatment records dating from 1984 
to the present.  Additionally, the veteran submitted a 
statement indicating his desire to file a claim of service 
connection for an acquired psychiatric disorder other than 
PTSD.  The Board refers the matter to the RO for appropriate 
action.  

The issue of service connection for a right shoulder 
disability and the reopened claim of service connection for a 
back disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a February 1977 rating decision, the RO denied service 
connection for a back disability.  A notice of disagreement 
was not received within the subsequent one-year period and 
that decision is now final.

2.  In an October 1999 rating decision, the RO denied service 
connection for a back disability because new and material 
evidence had not been received to reopen the previously 
denied claim.  A notice of disagreement was not received 
within the subsequent one-year period and that decision is 
now final.

3.  Evidence submitted since the October 1999 rating 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim of service connection for a back 
disability, and therefore raises a reasonable possibility of 
substantiating the claim.

4.  The veteran does not have a current diagnosis of PTSD 
that has been linked to any corroborated in-service stressor.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
RO's October 1999 rating decision which denied service 
connection for a back disability and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156 (2006).

3.  The criteria for entitlement to service connection for 
PTSD have not been met.  38 U.S.C.A. § 1131 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303, 3.304(f) (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

With regard to claims to reopen based on new and material 
evidence, the notice must VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
The question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 
1 (2006).  In essence, VA's obligation to provide a claimant 
with notice of what constitutes new and material evidence to 
reopen a service-connection claim includes notice of the type 
of evidence that describes the bases for the denial in the 
prior decision and describes the evidence necessary to 
establish service connection that was not present in the 
previous denial.  

Despite any defect in the notice provided to the veteran 
regarding new and material evidence, the case was 
subsequently reopened by the Board; thus, any defect in this 
regard results in harmless error.  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in October 2002.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection for PTSD is denied.  Moreover, 
the RO subsequently sent a duty-to-assist letter to the 
veteran in August 2006 which substantially complied with the 
specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), identifying the five elements of a service 
connection claim.  Accordingly, any defect with respect to 
that aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  Although the 
veteran was not afforded a VA psychiatric examination in 
conjunction with his PTSD claim, no such examination is 
necessary in this case because there is no evidence of an in-
service psychiatric disability and record does not reflect a 
diagnosis of PTSD.  In disability compensation (service 
connection) claims, VA must provide a medical examination 
[for a nexus opinion, as applicable] when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  New and Material Evidence

In a February 1977 rating decision, the RO denied service 
connection for a back disability.  The basis of the denial 
was that there were no current physical findings on 
examination.  A Notice of Disagreement (NOD) was not received 
within the subsequent one-year period.  In an October 1999 
rating decision, the RO denied service connection for a back 
disability.  The basis of that denial was that new and 
material evidence had not been received to reopen the 
previously denied claim.  An NOD was not received within the 
subsequent one-year period.

The appellant contends that he has a current back disability 
that has been on-going since service.  

Additional evidence has been added to the record, including 
VA and private treatment records dating back to the early 
1980's, as well as hearing testimony from the veteran.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  When "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means evidence not previously submitted to 
agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial must be considered.  
In essence, at the time of the February 1977 denial, the RO 
determined that the medical evidence of record did not show 
physical findings of a current back disability, despite the 
well-documented treatment for back pain during service.  At 
the time of the October 1999 rating decision, the RO 
determined that there was no link between any current 
disability and the in-service back complaints.  

Since the prior final decision, evidence has been added to 
the claims file, including VA and private treatment records 
showing continuous complaints of back pain with objective 
evidence of spasm and disc degeneration since the early 
1980's.  Additionally, the veteran testified at a personal 
hearing in June 2007 that he has had severe back pain since 
the well-documented bus accident in service in 1975.  Thus, 
the additional evidence is new and material and reopening the 
claim is warranted.  

III.  Service Connection - PTSD

The veteran seeks service connection for PTSD.  The veteran 
maintains that he developed PTSD in service as a result of 
becoming dependent on pain medication subsequent to the back 
and shoulder injuries suffered during service in 1975.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulation 
38 C.F.R. § 4.125(a), a link established by medical evidence 
between the current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran's service medical records are negative for 
complaints, diagnosis or findings of PTSD.  The post-service 
medical evidence shows a past history of suicide attempts, 
and a variety of psychiatric diagnoses, other than PTSD.  A 
September 1999 VA examination report, for example, noted a 
diagnosis of chronic pain syndrome.  VA treatment records 
from August 2000 note a history of dependence on pain 
medication (including narcotics), sedatives and anxiolytics 
(benzo).  A July 2003 VA treatment record indicated a 
diagnosis of anxiety disorder, not otherwise specified (nos).  
The veteran's past history also included depression and 
agoraphobia.  

The only evidence of PTSD comes from the veteran's self-
reported history.  Although the veteran is competent to 
testify as to his in-service experiences and symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The evidence does not reflect that the veteran 
possesses a recognized degree of medical knowledge that would 
render his opinions on medical diagnoses or causation 
competent.   See Washington v. Nicholson, 19 Vet App 362 
(2005).  The veteran is not competent to provide an opinion 
as to whether he has a current diagnosis of PTSD.  Likewise, 
the veteran is not competent to provide an opinion as to 
whether a current psychiatric disorder, if any, was incurred 
in or aggravated by service.  The service medical records are 
entirely negative for findings of PTSD.

In sum, the medical evidence of record has never shown a 
diagnosis of PTSD.  A claim for service connection requires 
medical evidence showing that the veteran currently has the 
claimed disability.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997.  Service connection may not be granted 
unless a current disability exists.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998).  Absent proof of a current 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, there 
is no medical evidence establishing a current diagnosis of 
PTSD for which service connection may be established.  Thus, 
the preponderance of the evidence is against a finding 
service connection for PTSD, and service connection is not 
warranted.

As the preponderance of the evidence is against the claim of 
service connection for PTSD, the doctrine of reasonable doubt 
is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 
4.3.  


ORDER

New and material evidence sufficient to warrant reopening a 
claim of entitlement to service connection for a back 
disability having been submitted, the claim is reopened.

Service connection for PTSD is denied.  


REMAND

Having reopened the claim of service connection for a back 
disability, VA now has the duty to notify the appellant as to 
how to substantiate his claim and to assist him in the 
development of the claim.  As such, VA must obtain relevant 
records which could possibly substantiate the claim and 
conduct an appropriate medical inquiry.  See Peters v. Brown, 
6 Vet. App. 540, 542 (1994); 38 U.S.C.A. § 5107(a).  

The veteran asserts that he has current back and right 
shoulder disabilities that are directly related to an in-
service injury in 1975.  The service medical records clearly 
show that the veteran suffered injury to his back (thoracic 
and lumbar areas) and right shoulder as a result of a bus 
accident in July 1975.  The records also show that the 
veteran sought treatment after falling on his back in 
February 1976.  Likewise, the veteran's discharge examination 
report noted limitation of motion of the right shoulder, and 
back pain.  

The post-service medical evidence of record shows that the 
veteran has complained of shoulder and back pain since his 
discharge from service.  Specifically, the veteran reported 
that he had muscle spasms in his back at a VA examination in 
October 1976.  Private records reveal that the veteran was 
involved in a hit and run accident in 1984 and a motor 
vehicle accident in 1996 that may have aggravated the in-
service injuries.  The more recent medical evidence of record 
demonstrates that the veteran has post-surgical changes in 
the right shoulder, and slight disc space narrowing and 
ventral osteophyte formation at L3-L4, consistent with early 
degenerative disc disease.  

In sum, there is evidence of an in-service injury to the back 
and right shoulder, and there is evidence of current 
disabilities involving the back and right shoulder.  As such, 
the veteran should be examined to determine whether the his 
current right shoulder and back disabilities are related to 
the in-service injury, keeping in mind that, when it is not 
possible to separate the effects of service-connected and 
non-service-connected disabilities, such effects should be 
attributed to the service-connected condition.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the veteran for his 
back and right shoulder, not already 
associated with the claims file.  

2.  Schedule the veteran for a VA 
examination to determine the current 
nature and likely etiology of the right 
shoulder and back disabilities.  The 
claims folder must be made available to 
and reviewed by the examiner in 
conjunction with the requested study.  
The examiner in this regard should elicit 
from the veteran and record a full 
clinical history referable to the claimed 
in-service injuries.  The examiner should 
first identify if any such disabilities 
of the lumbar spine, thoracic spine and 
right shoulder exist, and if so, should 
provide an opinion, with adequate 
rationale, as to whether it is at least 
as likely as not (a 50 percent or greater 
probability) that any current right 
shoulder disability, thoracic spine 
disability, and/or lumbar spine 
disability had its onset during service, 
based on all of the pertinent VA and 
private medical evidence in the claims 
file.  In particular, the examiner should 
consider the service medical records, the 
private medical records and VA records, 
as well as any additional pertinent 
medical evidence that is obtained and 
associated with the claims file 
subsequent to this remand, keeping in 
mind that when it is not possible to 
separate the effects of service-connected 
and non-service-connected disabilities, 
such effects should be attributed to the 
service-connected condition.  All 
findings must be reported in detail and 
all indicated testing must be 
accomplished, including MRI's if 
necessary.  

3.  Following completion of the 
development requested, readjudicate the 
veteran's claims.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC), and an appropriate period of time 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


